

Exhibit 10.103
Execution Copy
PLEDGE AND SECURITY AGREEMENT
Dated as of December 20, 2013,
between
EACH OF THE GRANTORS PARTY HERETO
and
DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent
















SECTION 1.
DEFINITIONS; GRANT OF SECURITY    1

1.1
General Definitions    1

1.2
Definitions; Interpretation    7

SECTION 2.
GRANT OF SECURITY    8

2.1
Grant of Security    8

2.2
Certain Limited Exclusions    8

SECTION 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE    9

3.1
Security for Obligations    9

3.2
Continuing Liability Under Collateral    9

SECTION 4.
CERTAIN PERFECTION REQUIREMENTS    10

4.1
Delivery Requirements    10

4.2
Control Requirements    10

4.3
Intellectual Property Recording Requirements    11

4.4
Other Actions    12

4.5
Timing and Notice    12

SECTION 5.
REPRESENTATIONS AND WARRANTIES    13

5.1
Grantor Information & Status    13

5.2
Collateral Identification, Special Collateral    14

5.3
Ownership of Collateral and Absence of Other Liens    14

5.4
Status of Security Interest    15

5.5
Goods & Receivables    15

5.6
Pledged Equity Interests, Investment Related Property    16

5.7
Intellectual Property    16

5.8
Delivery of Pledged Equity    18

5.9
Miscellaneous    18

SECTION 6.
COVENANTS AND AGREEMENTS    18

6.1
Grantor Information & Status    18

6.2
Collateral Identification; Special Collateral    19

6.3
Ownership of Collateral and Absence of Other Liens    19

6.4
Status of Security Interest    19

6.5
Goods & Receivables    20

6.6
Pledged Equity Interests, Investment Related Property    21

6.7
Intellectual Property    23

6.8
Collateral Account    24

SECTION 7.
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS    24

7.1
Access; Right of Inspection    24

7.2
Further Assurances    24

7.3
Additional Grantors    26

SECTION 8.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT    26

8.1
Power of Attorney    26

8.2
No Duty on the Part of Administrative Agent or Secured Parties    27

8.3
Appointment Pursuant to Credit Agreement    27

SECTION 9.
REMEDIES    28

9.1
Generally    28

9.2
Application of Proceeds    31

9.3
Sales on Credit    31

9.4
Investment Related Property    32

9.5
Grant of Intellectual Property License    32

9.6
Intellectual Property    33

9.7
Cash Proceeds; Deposit Accounts    34

SECTION 10.
COLLATERAL AGENT    35

SECTION 11.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS    35

SECTION 12.
STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM    36

SECTION 13.
MISCELLANEOUS    37







SCHEDULE 5.1 — GENERAL INFORMATION
SCHEDULE 5.2 — COLLATERAL IDENTIFICATION
SCHEDULE 5.4 — FINANCING STATEMENTS
SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY
EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT
EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT
EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT
EXHIBIT E — TRADEMARK SECURITY AGREEMENT
EXHIBIT F — PATENT SECURITY AGREEMENT
EXHIBIT G — COPYRIGHT SECURITY AGREEMENT




This PLEDGE AND SECURITY AGREEMENT, dated as of December 20, 2013 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between SunEdison, Inc., a Delaware corporation (the “Borrower”)
and each of the subsidiaries of the Borrower party hereto from time to time,
whether as an original signatory hereto or as an Additional Grantor (as herein
defined) (together with the Borrower, each, a “Grantor”), and Deutsche Bank AG
New York Branch, as Administrative Agent (pursuant to and as defined in the
Credit Agreement referred to below).
RECITALS:
WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof, (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, the
lenders party thereto from time to time (the “Lenders”), Deutsche Bank AG New
York Branch, as L/C Issuer and the Administrative Agent;
WHEREAS, reference is made to that certain Guaranty Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors (as defined in the
Credit Agreement) in favor of the Administrative Agent for the benefit of the
Secured Parties;
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the other Loan Documents, and the obligations of the Lenders to
make any Credit Extension, that the Grantors shall have executed and delivered
this Agreement;
WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the Credit Agreement and the other Loan Documents
and is, therefore, willing to enter into this Agreement; and
WHEREAS, this Agreement is given by each Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Administrative Agent agree as follows:
Section 1.
DEFINITIONS; GRANT OF SECURITY.

1.1    General Definitions. In this Agreement, the following terms shall have
the following meanings:
“Additional Grantors” shall have the meaning assigned in Section 7.3.
“Administrative Agent” shall have the meaning set forth in the preamble.
“Agreement” shall have the meaning set forth in the preamble.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.
“Borrower” shall have the meaning set forth in the recitals.
“Cash Proceeds” shall have the meaning assigned in Section 9.7.
“Collateral” shall have the meaning assigned in Section 2.1.
“Collateral Account” shall mean any account established by the Administrative
Agent in connection with its rights, duties or obligations under this Agreement
and all property from time to time on deposit in the Collateral Account.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9‑104 of the UCC, (1) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9‑106 of the UCC, (1) with respect to any
Uncertificated Securities, control within the meaning of Section 8‑106(c) of the
UCC, (1) with respect to any Certificated Security, control within the meaning
of Section 8‑106(a) or (b) of the UCC, (1) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9‑105 of the UCC, (1) with
respect to Letter of Credit Rights, control within the meaning of Section 9‑107
of the UCC and (1) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.
“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Code.
“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether such Grantor is licensee or licensor thereunder).
“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et. seq. and community designs), and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing: (1)
all registrations and applications therefor including, the registrations and
applications required to be listed in Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (1) all extensions and renewals thereof, (1) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (1) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (1) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Excluded Collateral” shall mean any asset of any Grantor excluded from the
security interest hereunder by virtue of Section 2.2 hereof but only to the
extent, and for so long as, so excluded thereunder.
“Grantors” shall have the meaning set forth in the preamble.
“Insurance” shall mean (1) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (1) any key man life insurance policies of any Grantor.
“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all Proceeds therefrom, including license fees, royalties, income,
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.
“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit E, Exhibit F and Exhibit G, as
applicable.
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.
“Investment Related Property” shall mean: (1) all “investment property” (as such
term is defined in Article 9 of the UCC) and (1) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
“Lender” shall have the meaning set forth in the recitals.
“Loan Documents” shall have the meaning given to such term in the Credit
Agreement.
“Majority Holder” shall have the meaning set forth in Section 10.
“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.
“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Patent or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent (whether
such Grantor is licensee or licensor thereunder).
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including: (1) each patent and patent application required to be
listed in Schedule 5.2(II) under the heading “Patents” (as such schedule may be
amended or supplemented from time to time), (1) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (1) all patentable inventions and improvements thereto, (1) the right
to sue or otherwise recover for any past, present and future infringement or
other violation thereof, (1) all Proceeds of the foregoing, including license
fees, royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (1) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.
“Permitted Lien” shall mean any Lien permitted to be created, assumed or
suffered to exist by any Loan Party pursuant to Section 7.01 of the Credit
Agreement.
“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.
“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including all indebtedness
described on Schedule 5.2(I) under the heading “Pledged Debt” (as such schedule
may be amended or supplemented from time to time), issued by the obligors named
therein, the instruments, if any, evidencing such any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including any trust and all management
rights relating to any entity whose equity interests are included as Pledged
Equity Interests.
“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including all limited liability company
interests listed on Schedule 5.2(I) under the heading “Pledged LLC Interests”
(as such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company or on the books and records of any Securities Intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and all rights as a
member of the related limited liability company.
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including all partnership interests listed on Schedule 5.2(I) under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any Securities Intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including all shares of capital stock described on Schedule 5.2(I) under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares or on the books of any Securities Intermediary pertaining to such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for Goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property, together with all of
Grantor’s rights, if any, in any Goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.
“Receivables Records” shall mean (1) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (1) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise, (1)
all evidences of the filing of financing statements and the registration of
other instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors, secured parties or agents
thereof, and certificates, acknowledgments, or other writings, including lien
search reports, from filing or other registration officers, (1) all credit
information, reports and memoranda relating thereto and (1) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.
“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Secured Parties” shall mean the Administrative Agent and the Lenders.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement dilution or other violation
of any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder).
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (1) all registrations and applications therefor
including the registrations and applications required to be listed in Schedule
5.2(II) under the heading “Trademarks” (as such schedule may be amended or
supplemented from time to time), (1) all extensions or renewals of any of the
foregoing, (1) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (1) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (1) all Proceeds
of the foregoing, including license fees, royalties, income, payments, claims,
damages, and proceeds of suit now or hereafter due and/or payable with respect
thereto, and (1) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (1) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (1) all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto; and (1) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“United States” shall mean The United States of America.
1.2    Definitions; Interpretation.
(a)    In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Commodity Intermediary, Deposit Account, Document, Entitlement Order,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
(b)    All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Section 11
hereof. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
mailers, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
SECTION 2.
GRANT OF SECURITY.

2.1    Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):
(c)    all Accounts;
(d)    all Chattel Paper;
(e)    all Documents;
(f)    all General Intangibles;
(g)    all Goods and Fixtures (including Inventory and Equipment);
(h)    all Instruments;
(i)    all Insurance Proceeds;
(j)    all Intellectual Property;
(k)    all Investment Related Property (including Deposit Accounts and the
Collateral Account);
(l)    all letters of credit and Letter of Credit Rights (whether or not the
letter of credit is evidenced by a writing);
(m)    all cash and Cash Equivalents;
(n)    all Receivables and Receivable Records;
(o)    all Commercial Tort Claims (including Commercial Tort Claims now or
hereafter described on Schedule 5.2);
(p)    to the extent not otherwise included above, all other personal property
of any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and
(q)    to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
2.2    Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (1) any lease, license, contract or
agreement to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (1) any law, rule or regulation applicable to such Grantor, or (1)
a term, provision or condition of any such lease, license, contract or agreement
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9‑406, 9‑407, 9‑408 or 9‑409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such lease, license, contract or agreement; (1) in
any of the outstanding capital stock of a Controlled Foreign Corporation in
excess of 65% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote; or (1) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section l(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section l(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section l(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.
SECTION 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at slated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) (and any successor provision thereof)),
of all Obligations (the “Secured Obligations”).
3.2    Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (1) each Grantor shall remain liable for all of its obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Administrative Agent or any other Secured Party, (1)
each Grantor shall remain liable under each of the agreements to which it is a
party included in the Collateral, including any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
and (1) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.
SECTION 4.
CERTAIN PERFECTION REQUIREMENTS

4.1    Delivery Requirements.
(a)    With respect to any Certificated Securities included in the Collateral,
each Grantor shall deliver to the Administrative Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
endorsement (within the meaning of Section 8‑107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Administrative Agent or in blank. In
addition, each Grantor shall cause any certificates evidencing any Pledged
Equity Interests, including any Pledged Partnership Interests or Pledged LLC
Interests, to be similarly delivered to the Administrative Agent regardless of
whether such Pledged Equity Interests constitute Certificated Securities.
(b)    With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Administrative Agent all such
Instruments or Tangible Chattel Paper duly indorsed in blank; provided, however,
that such delivery requirement shall not apply to any Instruments or Tangible
Chattel Paper having a face amount of less than $250,000 individually or
$1,000,000 in the aggregate.
4.2    Control Requirements.
(a)    With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral, each Grantor shall either (1) ensure that the Administrative Agent
has Control thereof or (1) at the request of the Administrative Agent at the
direction of the Required Lenders, cause any Deposit Accounts, Securities
Accounts, Security Entitlements, Commodity Accounts and Commodity Contracts
included in the Collateral over which the Grantor is unable to ensure that the
Administrative Agent has Control to be moved to a depository institution or
Securities Intermediary or financial institution as applicable, where such
Control may be obtained; provided, however, that such Control requirement shall
not apply to any Deposit Accounts, Securities Accounts, Security Entitlements,
Commodity Accounts and Commodity Contracts with a value of less than, or having
funds or other assets credited thereto with a monthly average balance of less
than, $500,000 individually or $3,000,000 in the aggregate. With respect to any
Securities Accounts or Security Entitlements, such Control shall be accomplished
by (i) the Grantor causing the Securities Intermediary maintaining such
Securities Account or Security Entitlement to enter into an agreement
substantially in the form of Exhibit C hereto (or such other agreement in form
and substance reasonably satisfactory to the Administrative Agent), pursuant to
which the Securities Intermediary shall agree to comply with the Administrative
Agent’s Entitlement Orders without further consent by such Grantor, or (ii) at
the request of the Administrative Agent, cause such Securities Accounts or
Security Entitlements to be moved to a Securities Intermediary where such
agreement may be obtained. With respect to any Deposit Account, each Grantor
shall (i) cause the depositary institution maintaining such account to enter
into an agreement substantially in the form of Exhibit D hereto (or such other
agreement in form and substance reasonably satisfactory to the Administrative
Agent), pursuant to which the Bank shall agree to comply with the Administrative
Agent’s instructions with respect to disposition of funds in the Deposit Account
without further consent by such Grantor, or (ii) at the request of the
Administrative Agent at the direction of the Required Lenders, cause such
Deposit Accounts to be moved to a depository institution where such agreement
may be obtained. With respect to any Commodity Accounts or Commodity Contracts
each Grantor shall cause Control in favor of the Administrative Agent in a
manner reasonably acceptable to the Administrative Agent in consultation with
the Required Lenders.
(b)    With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall request the issuer of such Uncertificated Security, or, if
the issuer of such Uncertificated Security is a Subsidiary of the Borrower, each
Grantor shall cause such Subsidiary of the Borrower, to either (1) register the
Administrative Agent as the registered owner thereof on the books and records of
the issuer or (1) execute an agreement substantially in the form of Exhibit B
hereto (or such other agreement in form and substance reasonably satisfactory to
the Administrative Agent), pursuant to which such issuer agrees to comply with
the Administrative Agent’s instructions with respect to such Uncertificated
Security without further consent by such Grantor.
(c)    Each Grantor further agrees that it will not take any action, or permit
any person over which Grantor has control to take action, that would cause any
such Pledged Equity Interest that is not a Security to become a “Security” as
defined in Article 8 of the Uniform Commercial Code of any State or the District
of Columbia, unless such Pledged Equity Interest is evidenced by a Security
Certificate which has been delivered (or is promptly delivered upon such Pledged
Equity Interest that is not a Security becoming a Security) to the
Administrative Agent indorsed in blank pursuant to Section 4.1(a) of this
Agreement.
(d)    With respect to any material Letter of Credit Rights included in the
Collateral (other than any Letter of Credit Rights constituting a Supporting
Obligation for a Receivable in which the Administrative Agent has a valid and
perfected security interest), Grantor shall ensure that the Administrative Agent
has Control thereof by using commercially reasonable efforts to obtain the
written consent of each issuer of each related letter of credit to the
assignment of the proceeds of such letter of credit to the Administrative Agent.
(e)    With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall use commercially reasonable efforts to ensure that the
Administrative Agent has Control thereof; provided, however, that such Control
requirement shall not apply to any Electronic Chattel Paper or transferable
record having a face amount of less than $250,000 individually or $1,000,000 in
the aggregate.
4.3    Intellectual Property Recording Requirements.
(a)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of issued U.S. Patents and applications therefor, each Grantor shall
execute and deliver to the Administrative Agent a Patent Security Agreement in
substantially the form of Exhibit F hereto (or a supplement thereto) covering
all such Patents in appropriate form for recordation with the United States
Patent and Trademark Office with respect to the security interest of the
Administrative Agent.
(b)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Trademarks and applications therefor, each Grantor
shall execute and deliver to the Administrative Agent a Trademark Security
Agreement in substantially the form of Exhibit E hereto (or a supplement
thereto) covering all such Trademarks in appropriate form for recordation with
the United States Patent and Trademark Office with respect to the security
interest of the Administrative Agent.
(c)    In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Copyrights and exclusive Copyright Licenses in
respect of registered U.S. Copyrights for which any Grantor is the licensee,
each Grantor shall execute and deliver to the Administrative Agent a Copyright
Security Agreement in substantially the form of Exhibit G hereto (or a
supplement thereto) covering all such Copyrights and Copyright Licenses in
appropriate form for recordation with the United States Copyright Office with
respect to the security interest of the Administrative Agent.
4.4    Other Actions.
(a)    If any issuer of any Pledged Equity Interest is organized under a
jurisdiction outside of the United States, each Grantor shall take such
additional actions, including causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
reasonably necessary or advisable, under the laws of such issuer’s jurisdiction
to insure the validity, perfection and priority of the security interest of the
Administrative Agent in such Pledged Equity Interest.
(b)    With respect to any Pledged Partnership Interests and Pledged LLC
Interests included in the Collateral, if the Grantors own less than 100% of the
equity interests in any issuer of such Pledged Partnership Interests or Pledged
LLC Interests, Grantors shall use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Administrative Agent hereunder and following an Event of Default, the transfer
of such Pledged Partnership Interests and Pledged LLC Interests to the
Administrative Agent of its designee, and to the substitution of the
Administrative Agent or its designee as a partner or member with all the rights
and powers related thereto. Each Grantor consents to the grant by each other
Grantor of a Lien in all Investment Related Property to the Administrative Agent
and without limiting the generality of the foregoing consents to the transfer of
any Pledged Partnership Interest and any Pledged LLC Interest to the
Administrative Agent or its designee following an Event of Default and to the
substitution of the Administrative Agent or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.
4.5    Timing and Notice. With respect to any Collateral in existence on the
Closing Date, each Grantor shall comply with the requirements of Section 4 on
the Closing Date, provided, however, to the extent any Collateral delivery
requirement under this Section 4 is characterized as post-closing obligations
pursuant to Section 6.17 of the Credit Agreement, each Grantor shall comply with
the requirements of this Section 4 within the time frame permitted by Section
6.17 of the Credit Agreement: With respect to any Collateral, other than any
Intellectual Property included in the Collateral, hereafter owned or acquired,
such Grantor shall comply with such requirements within thirty (30) days of
Grantor acquiring rights therein. Each Grantor shall promptly inform the
Administrative Agent of its acquisition of any Collateral for which any action
is required by Section 4 hereof. With respect to any Intellectual Property
included in the Collateral hereafter owned or acquired, such Grantor shall
comply with such requirements within ninety (90) days of Grantor acquiring
rights therein. Each Grantor shall inform the Administrative Agent in writing
within ninety (90) days of its acquisition of any Intellectual Property included
in the Collateral for which action is required by Section 4 hereof (including,
for the avoidance of doubt, the filing by such Grantor of any applications for,
or the issuance or registration of, any Patents, Copyrights or Trademarks).
SECTION 5.
REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Closing Date and on the date
of each Credit Extension, that:
5.1    Grantor Information & Status.
(f)    Schedule 5.1 (A) and (B) (as such schedule may be amended or supplemented
from time to time) sets forth under the appropriate headings: (1) the full legal
name of such Grantor, (1) all trade names or other names under which such
Grantor currently conducts any material amount of business, (1) the type of
organization of such Grantor, (1) the jurisdiction of organization of such
Grantor, (1) such Grantor’s organizational identification number, if any, and
(1) the jurisdiction where the chief executive office or sole place of business
(or the principal residence if such Grantor is a natural person) of such Grantor
is located.
(g)    except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure by way of merger, consolidation, change in corporate form or similar
transaction and has not conducted any material amount of business under any
other name, in each case, within the past five (5) years;
(h)    it has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated;
(i)    such Grantor has been duly organized and is validly existing as an entity
of the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and
(j)    no Grantor is a “transmitting utility” (as defined in Section
9‑102(a)(80) of the UCC).
5.2    Collateral Identification, Special Collateral.
(d)    Schedule 5.2 (as such schedule may be amended or supplemented from time
to time) sets forth under the appropriate headings all of such Grantor’s: (1)
Pledged Equity Interests, (1) Pledged Debt, (1) Securities Accounts other than
any Securities Accounts holding assets with a market value of less than $500,000
individually or $3,000,000 in the aggregate, (1) Deposit Accounts other than any
Deposit Accounts holding less than $500,000 individually or $3,000,000 in the
aggregate, (1) Commodity Contracts and Commodity Accounts, (1) United States
registrations and issuances of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor, (1) exclusive Copyright Licenses, (1)
Commercial Tort Claims other than any Commercial Tort Claims with an estimated
value of less than $1,000,000 individually or $3,000,000 in the aggregate, (1)
Letter of Credit Rights for letters of credit, and (1) the name and address of
any warehouseman, bailee or other third party in possession of any Inventory,
Equipment and other tangible personal property other than any Inventory,
Equipment or other tangible personal property having a value of less than
$250,000 individually or $1,000,000 in the aggregate. Each Grantor shall
supplement such schedules as necessary to ensure that such schedules are
accurate on the date of each Credit Extension;
(e)    none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (1) As-Extracted Collateral, (1) Manufactured Homes, (1)
Health-Care-Insurance Receivables; (1) timber to be cut, or (1) aircraft,
aircraft engines, satellites, ships or railroad rolling stock. No material
portion of the Collateral consists of motor vehicles or other goods subject to a
certificate of title statute of any jurisdiction;
(f)    all information supplied by any Grantor relating to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects;
(g)    not more than 10% of the value of all tangible personal property included
in the Collateral is located in any country other than the United States; and
(h)    no Excluded Collateral is material to the business of any Grantor.
5.3    Ownership of Collateral and Absence of Other Liens.
(c)    it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, developed or created (including by
way of lease or license), will continue to own or have such rights in each item
of the Collateral (except as otherwise permitted by the Credit Agreement), in
each case, free and clear of any and all Liens, rights or claims of all other
Persons, other than Permitted Liens, including, liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as debtor under
a security agreement entered into by another Person other than, any Permitted
Liens; and
(d)    other than any financing statements filed in favor of the Administrative
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which duly authorized proper termination statements have been
delivered to the Administrative; Agent for filing and (y) financing statements
filed in connection with Permitted Liens. Other than the Administrative Agent
and any automatic control in favor of a Bank, Securities Intermediary or
Commodity Intermediary maintaining a Deposit Account, Securities Account or
Commodity Contract, no Person is in Control of any Collateral.
5.4    Status of Security Interest.
(a)    upon the filing of financing statements naming each Grantor as “debtor”
and the Administrative Agent as “secured party” and describing the Collateral in
the filing offices set forth opposite such Grantor’s name on Schedule 5.4 hereof
(as such schedule may be amended or supplemented from time to time), the
security interest of the Administrative Agent in all Collateral that can be
perfected by the filing in any filing office of a financing statement under the
UCC will constitute a valid, perfected, first priority Lien subject in the case
of priority only, to any Permitted Liens with respect to Collateral. Each
agreement purporting to give the Administrative Agent Control over any
Collateral is effective to establish the Administrative Agent’s Control of the
Collateral subject thereto;
(b)    to the extent perfection or priority of the security interest therein is
not subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in Patents, Trademarks, Copyrights and exclusive Copyright
Licenses in the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Administrative Agent
hereunder shall constitute valid, perfected, first priority Liens (subject, in
the case of priority only, to Permitted Liens) with respect to Patents,
Trademarks and Copyrights registered or applied for in the United States;
(c)    no authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other
Person is required for either (1) the pledge or grant by any Grantor of the
Liens purported to be created in favor of the Administrative Agent hereunder or
(1) the exercise by Administrative Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (1) for the filings contemplated by
clauses (a) and (b) above and (1) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities; and
(d)    each Grantor is in compliance with its obligations under Section 4
hereof.
5.5    Goods & Receivables.
(a)    each Receivable (a) to the best of the applicable Grantor’s knowledge, is
and will be the legal, valid and binding obligation of the Account Debtor in
respect thereof, representing an unsatisfied obligation of such Account Debtor,
(b) to the best of the applicable Grantor’s knowledge, is and will be
enforceable in accordance with its terms, (c) is not and will not be subject to
any credits, rights of recoupment, setoffs, defenses, taxes, counterclaims
(except with respect to refunds, returns and allowances in the ordinary course
of business) and (d) is and will be in compliance with all applicable laws,
whether federal, state, local or foreign;
(b)    no Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in violation of the requirements of the
Fair Labor Standards Act, as amended, or the rules and regulations promulgated
thereunder to the extent applicable to the production of such Goods; and
(c)    other than any Inventory or Equipment in transit, all material amounts of
the Equipment and Inventory included in the Collateral is located only at the
locations specified in Schedule 5.5 (as such schedule may be amended or
supplemented from time to time).
5.6    Pledged Equity Interests, Investment Related Property.
(a)    it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens (other than Permitted Liens), rights or claims of other
Persons and except with respect to the Senior Unsecured Notes and employee stock
options issued in the ordinary course, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;
(b)    no consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Administrative Agent in any Pledged Equity Interests or the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof except such as have
been obtained; and
(c)    except as set forth on Schedule 5.2, all of the Pledged LLC Interests and
Pledged Partnership Interests are Certificated Securities.
5.7    Intellectual Property.
(a)    other that as disclosed on Schedule 5.2(II) attached hereto, it is the
sole and exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Schedule 5.2(II) (as such schedule may be
amended or supplemented from time to time), and owns or has the valid right to
use and, where such Grantor does so, sublicense others to use, all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims and licenses, except for Permitted Liens and the
licenses set forth on Schedule 5.2(II) (as such schedule may be amended or
supplemented from time to time);
(b)    all Material Intellectual Property owned by such Grantor is subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, nor, in
the case of Patents, is any of the Material Intellectual Property owned by such
Grantor the subject of a reexamination proceeding, and such Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks owned by such Grantor constituting Material
Intellectual Property in full force and effect;
(c)    other than as disclosed on Schedule 5.2(II), no holding, decision,
ruling, or judgment has been rendered in any action or proceeding before any
court or administrative authority challenging the validity, enforceability, or
scope of, or such Grantor’s right to register, own or use, any Material
Intellectual Property of such Grantor, and no such action or proceeding is
pending or, to the best of such Grantor’s knowledge, threatened;
(d)    all registrations, issuances and applications for United States
Copyrights, Patents and Trademarks purported to be owned by such Grantor are
standing in the name of such Grantor (or in the former name of such Grantor as
set forth on Schedule 5.1(C), which shall be promptly updated (and in no event
later than 30 days after the date hereof) to reflect the name change), and none
of the Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor
has been exclusively licensed by such Grantor to any Affiliate or third party
(other than Permitted Liens), except as disclosed in Schedule 5.2(II) (as such
schedule may be amended or supplemented from time to time), and all exclusive
Copyright Licenses constituting Material Intellectual Property in respect of
registered Copyrights have been property recorded in the United States Copyright
Office or, where appropriate, any foreign counterpart;
(e)    such Grantor has not made a previous assignment, sale, transfer,
exclusive license (other than Permitted Liens), or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
(other than Permitted Liens) or similar arrangement of any Material Intellectual
Property that has not been terminated or released;
(f)    such Grantor has, in all material respects, been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, and appropriate notice of copyright in connection with the
publication of Copyrights constituting Material Intellectual Property;
(g)    such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets in accordance with industry standards;
(h)    such Grantor controls the nature and quality of all products sold and all
services rendered under or in connection with all Trademarks of such Grantor, in
each case consistent with industry standards, and has taken all commercially
reasonable action necessary to ensure that all licensees of the Trademarks owned
by such Grantor comply with such Grantor’s standards of quality, in each case,
to the extent constituting Material Intellectual Property;
(i)    the conduct of such Grantor’s business does not, to such Grantor’s
knowledge, infringe, misappropriate, dilute or otherwise violate any
Intellectual Property right of any other Person; no written claim has been made
against such Grantor that the use of any Material Intellectual Property owned or
used by such Grantor (or any of its respective licensees) infringes,
misappropriates, dilutes or otherwise violates the asserted rights of any other
Person, and no written demand that such Grantor enter into a license or
co-existence agreement has been made against such Grantor but not resolved;
(j)    to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor, or any of its respective licensees; and
(k)    no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that would be reasonably likely to adversely
affect such Grantor’s rights to own, license or use any Material Intellectual
Property.
5.8    Delivery of Pledged Equity. Subject to Section 4.5, the Borrower has
delivered, or has caused the applicable Grantor to deliver, to the
Administrative Agent all share certificates representing Pledged Equity
Interests that constitute Collateral, accompanied by undated stock powers
executed in blank, in each case, reflecting the proper name of the pledgor or
issuer and including share certificates representing the appropriate percentage
of Pledged Equity Interests in First Tier Foreign Subsidiaries that constitute
Collateral, all in form satisfactory to the Administrative Agent in consultation
with the Required Lenders.
5.9    Miscellaneous. No Material Contract effectively prohibits assignment or
requires consent of or notice to any Person in connection with the assignment to
the Administrative Agent hereunder, except such as has been given or made.
SECTION 6.
COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:
6.1    Grantor Information & Status.
(i)    without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement, it shall not change such
Grantor’s name, identity, corporate structure (e.g. by merger, consolidation,
change in corporate form or otherwise), sole place of business (or principal
residence if such Grantor is a natural person), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Administrative Agent in writing at least thirty
(30) days prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (b) taken all actions reasonably necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Administrative Agent’s security interest in the Collateral granted or intended
to be granted and agreed to hereby, which in the case of any merger or other
change in corporate structure shall include executing and delivering to the
Administrative Agent a completed Pledge Supplement together with all supplements
to Schedules thereto, upon completion of such merger or other change in
corporate structure confirming the grant of the security interest hereunder.
6.2    Collateral Identification; Special Collateral.
(e)    in the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall promptly notify the Administrative
Agent thereof in writing and take such actions and execute such documents and
make such filings all at Grantor’s expense as the Administrative Agent at the
direction of the Required Lenders may reasonably request in order to ensure that
the Administrative Agent has a valid, perfected, first priority security
interest in such Collateral, subject in the case of priority only, to any
Permitted Liens. Notwithstanding the foregoing, no Grantor shall be required to
notify the Administrative Agent or take any such action unless such Collateral
is of a material value or is material to such Grantor’s business.
(f)    in the event that it hereafter acquires or has any Commercial Tort Claim
in excess of $1,000,000 individually or $3,000,000 in the aggregate it shall
deliver to the Administrative Agent a completed Pledge Supplement together with
all supplements to Schedules thereto, identifying such new Commercial Tort
Claims.
6.3    Ownership of Collateral and Absence of Other Liens.
(e)    except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein adverse
to the Administrative Agent or any other Secured Party;
(f)    upon such Grantor or any officer of such Grantor obtaining actual
knowledge thereof, it shall promptly notify the Administrative Agent in writing
of any event that would reasonably be expected to have a material adverse effect
on the value of the Collateral or any portion thereof, the ability of any
Grantor or the Administrative Agent to dispose of the Collateral or any portion
thereof, or the rights and remedies of the Administrative Agent in relation
thereto, including the levy of any legal process against the Collateral or any
portion thereof; and
(g)    it shall not sell, transfer or assign (by operation of law or otherwise)
or exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.
6.4    Status of Security Interest.
(d)    subject to the limitations set forth in subsection (b) of this Section
6.4, each Grantor shall maintain the security interest of the Administrative
Agent hereunder in all Collateral as valid, perfected, first priority Liens
(subject, in the case of priority only, to Permitted Liens).
(e)    notwithstanding the foregoing or Section 6.2(a), except as and to the
extent specified in Section 4 hereof, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (1) Control, (1)
foreign filings with respect to Intellectual Property, or (1) filings with
registrars of motor vehicles or similar governmental authorities with respect to
goods covered by a certificate of title.
6.5    Goods & Receivables.
(d)    it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced therefor or the Administrative Agent;
(e)    if any Equipment or Inventory in excess of $250,000 individually or
$1,000,000 in the aggregate is in possession or control of any warehouseman,
bailee or other third party (other than a Consignee under a Consignment for
which such Grantor is the Consignor), each Grantor shall join with the
Administrative Agent in notifying the third party of the Administrative Agent’s
security interest and using commercially reasonable efforts to obtain
acknowledgment from the third party that it is holding the Equipment and
Inventory for the benefit of the Administrative Agent and will permit the
Administrative Agent to have access to Equipment or Inventory for purposes of
inspecting such Collateral or, following an Event of Default, to remove same
from such premises if the Administrative Agent so elects; and with respect to
any Goods subject to a Consignment for which such Grantor is the Consignor,
Grantor shall file appropriate financing statements against the Consignee and
take such other action as may be necessary to ensure that the Grantor has a
perfected security interest in such Goods.
(f)    it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
(g)    other than in the ordinary course of business (1) it shall not amend,
modify, terminate or waive any provision of any Receivable in any manner which
would reasonably be expected to have a material adverse effect on the value of
such Receivable; (1) following and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon; and
(h)    at any time following the occurrence and during the continuation of an
Event of Default, the Administrative Agent may: (1) direct the Account Debtors
under any Receivables to make payment of all amounts due or to become due to
such Grantor thereunder directly to the Administrative Agent; (1) notify, or
require any Grantor to notify, each Person maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Administrative Agent; and (1) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Administrative Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within five (5) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Administrative Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Administrative Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon.
6.6    Pledged Equity Interests, Investment Related Property.
(l)    except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall promptly take all
steps, if any, reasonably necessary or advisable to ensure the validity,
perfection, priority and, if applicable, control of the Administrative Agent
over such Investment Related Property (including delivery thereof to the
Administrative Agent) and pending any such action such Grantor shall be deemed
to hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Administrative Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Administrative Agent authorizes each
Grantor to retain all ordinary cash dividends and distributions paid in the
normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest;
(m)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right that could reasonably
be expected to (x) have a Material Adverse Effect on the value of the Investment
Related Property or any part thereof or (y) be disadvantageous to any Secured
Party in any material respect; and
(ii)    Upon the occurrence and during the continuation of an Event of Default,:
(1)
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights; and

(2)
in order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall, at its sole cost and expense,
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request and (2)
each Grantor acknowledges that the Administrative Agent may utilize the power of
attorney set forth in Section 8.1.

(n)    except as expressly permitted by the Credit Agreement, without the prior
written consent of the Administrative Agent, it shall not vote to enable or take
any other action to: (1) amend or terminate any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially changes the rights of such
Grantor with respect to any Investment Related Property or adversely affects the
validity, perfection or priority of the Administrative Agent’s security
interest, (1) permit any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interests or
other equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer (provided that the foregoing shall not
preclude equity investments in subsidiaries expressly permitted pursuant to the
terms of the Credit Agreement), (1) other than as permitted under the Credit
Agreement, permit any issuer of any Pledged Equity Interest to dispose of all or
substantially all of their assets, (1) waive any default under or breach of any
terms of organizational document relating to the issuer of any Pledged Equity
Interest or the terms of any Pledged Debt, or (1) cause any issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (e), such Grantor shall promptly notify the
Administrative Agent in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof; and
(o)    except as expressly permitted by the Credit Agreement, without the prior
written consent of the Administrative Agent, it shall not permit any issuer of
any Pledged Equity Interest to merge or consolidate unless (1) such issuer
creates a security interest that is perfected by a filed financing statement
(that is not effective solely under section 9‑508 of the UCC) in collateral in
which such new debtor has or acquires rights, (1) all the outstanding capital
stock or other equity interests of the surviving or resulting corporation,
limited liability company, partnership or other entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding equity interests of any other
constituent Grantor; provided that if the surviving or resulting Grantors upon
any such merger or consolidation involving an issuer which is a Controlled
Foreign Corporation, then such Grantor shall only be required to pledge equity
interests in accordance with Section 2.2 and (1) Grantor promptly complies with
the delivery and control requirements of Section 4 hereof.
6.7    Intellectual Property.
(a)    it shall not, without advance approval from Administrative Agent (which
will not be unreasonably withheld) do any act or omit to do any act whereby any
of the Material Intellectual Property may lapse, or become abandoned, canceled,
dedicated to the public, forfeited, unenforceable or otherwise impaired, or
which would adversely affect the validity, grant, or enforceability of the
security interest granted therein;
(b)    it shall not, with respect to any Trademarks constituting Material
Intellectual Property, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and such Grantor
shall take commercially reasonable steps necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;
(c)    it shall promptly notify the Administrative Agent in writing if any item
of Material Intellectual Property: (1) has been abandoned or dedicated to the
public or placed in the public domain, (1) has been declared invalid or
unenforceable, (1) has become the subject of a final, non-appealable adverse
determination regarding such Grantor’s ownership, registration or use or the
validity or enforceability of such item of Material Intellectual Property
(including any final, non-appealable adverse determination with respect to, any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any slate registry, any foreign counterpart of
the foregoing, or any court) or (1) has become the subject of any reversion or
termination of rights;
(d)    it shall take commercially reasonable steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by any Grantor and constituting
Material Intellectual Property, including, but not limited to, those items on
Schedule 5.2(II) (as such schedule may be amended or supplemented from time to
time);
(e)    it shall use commercially reasonable efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or may in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property acquired under such contracts and included in the Material
Intellectual Property other than with respect to customary provisions
restricting assignment of, or sublicensing under, any licensing agreement
entered into in the ordinary course of business;
(f)    in the event that any Material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, diluted or
otherwise violated by a third party, such Grantor shall promptly take
commercially reasonable actions to stop such infringement, misappropriation,
dilution or other violation and protect its rights in such Material Intellectual
Property including, but not limited to, the initiation of a suit for injunctive
relief and to recover damages;
(g)    it shall take commercially reasonable steps reasonably necessary to
protect the confidentiality of all Trade Secrets, including entering into
confidentiality agreements with employees and consultants and labeling and
restricting access to secret information and documents;
(h)    it shall use proper statutory notice in connection with its use of any of
the Material Intellectual Property; and
(i)    it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the Material Intellectual Property or
any portion thereof. In connection with such collections, such Grantor may take
(and, at the Administrative Agent’s reasonable direction, shall take) such
action as such Grantor or the Administrative Agent may deem reasonably necessary
or advisable to enforce collection of such amounts. Notwithstanding the
foregoing, the Administrative Agent shall have the right at any time, to notify,
or require any Grantor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.
6.8    Collateral Account. The Grantors hereby authorize, instruct and direct
the establishment of the Collateral Account with the Administrative Agent as a
segregated non-interest bearing trust account in the name of and to be
maintained by the Administrative Agent (amounts to be deposited thereunder to
remain uninvested).
SECTION 7.
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1    Access; Right of Inspection. The Administrative Agent shall at all times
have full and free access during normal business hours to all the books,
correspondence and records of each Grantor, and the Administrative Agent and its
representatives may examine the same, take extracts therefrom and make or
request photocopies thereof, and each Grantor agrees to render to the
Administrative Agent, at such Grantor’s cost and expense, such clerical and
other assistance as may be reasonably requested with regard thereto. The
Administrative Agent and its representatives shall at all times also have the
right to enter any premises of each Grantor during normal business hours and
inspect any property of each Grantor where any of the Collateral of such Grantor
granted pursuant to this Agreement is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein.
7.2    Further Assurances.
(h)    Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary or
desirable, or that the Administrative Agent may reasonably request, in order to
create and/or maintain the validity, perfection or priority of and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral; provided, that notwithstanding anything to the
contrary herein or in any Loan Document, neither the Borrower nor any Grantor
shall have any obligation to perfect any security interest granted hereunder or
under any Loan Document in any Intellectual Property included in the Collateral
in any jurisdiction other than the United States. Without limiting the
generality of the foregoing, each Grantor shall:
(i)    file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be reasonably necessary or desirable, or as the Administrative Agent may
reasonably request, in order to effect, reflect, perfect and preserve the
security interests granted or purported to be granted hereby;
(ii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any
Intellectual Property with any intellectual property registry in the United
States in which said Intellectual Property is registered or issued or in which
an application for registration or issuance is pending, including the United
States Patent and Trademark Office, the United States Copyright Office or the
various Secretaries of State, as applicable;
(iii)    with reasonable notice and request by the Administrative Agent, allow
inspection of the Collateral by the Administrative Agent, or persons designated
by the Administrative Agent;
(iv)    at the Administrative Agent’s request at the direction of the Required
Lenders, appear in and defend any action or proceeding that may affect such
Grantor’s title to or the Administrative Agent’s security interest in all or any
part of the Collateral; and
(v)    furnish the Administrative Agent with such information regarding the
Collateral, including the location thereof, as the Administrative Agent may
reasonably request from time to time.
(i)    Each Grantor hereby authorizes the Administrative Agent to file a Record
or Records, including financing or continuation statements, Intellectual
Property Security Agreements and amendments and supplements to any of the
foregoing, in any jurisdictions and with any filing offices as the Required
Lenders determine are necessary or advisable to perfect or otherwise protect the
security interest granted to the Administrative Agent herein; provided, however,
that such authorization to act shall not be construed or deemed to create any
obligation on the Administrative Agent to so act. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Administrative Agent herein, including
describing such property as “all assets, whether now owned or hereafter
acquired, developed or created” or words of similar effect. Each Grantor shall
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.
(j)    Each Grantor hereby authorizes the Administrative Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
7.3    Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Administrative Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Administrative Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 8.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1    Power of Attorney. Effective upon the occurrence or during the
continuance of an Event of Default each Grantor hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement, including
the following;
(k)    to obtain and adjust insurance required to be maintained by such Grantor
or paid to the Administrative Agent pursuant to the Credit Agreement;
(l)    to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(m)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
(n)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral;
(o)    to prepare and file any UCC financing statements against such Grantor as
debtor;
(p)    to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property included in the Collateral in the name of such
Grantor as debtor;
(q)    to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become obligations of such Grantor to the Administrative
Agent, due and payable immediately without demand; and
(r)    generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and to do, at the Administrative Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
the Administrative Agent deems reasonably necessary to protect, preserve or
realize upon the Collateral and the Administrative Agent’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
The foregoing grant of authority is a power of attorney coupled with an interest
and such appointment shall be irrevocable for the term hereof and shall not be
construed or deemed to create any obligation on the Administrative Agent to act.
Each Grantor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.
8.2    No Duty on the Part of Administrative Agent or Secured Parties. The
powers conferred on the Administrative Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Administrative Agent or any other Secured Party to exercise any such
powers. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision.
8.3    Appointment Pursuant to Credit Agreement. The Administrative Agent has
been appointed as administrative agent pursuant to the Credit Agreement. The
rights, duties, protections, limitations on liability, privileges, immunities
and indemnities of the Administrative Agent under the Credit Agreement are
extended hereto, and shall be enforceable by the Administrative Agent hereunder
and under each document related hereto to which it is a party or otherwise
subject, whether or not specifically set forth herein or therein.
SECTION 9.
REMEDIES.

9.1    Generally.
(f)    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of the Administrative Agent on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:
(1) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from the Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon the Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of the Grantor;
(i)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
the Grantor, prior to receipt by any such obligor of such instruction, the
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;
(ii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
the Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(iii)    Take possession of the Collateral or any part thereof, by directing the
Grantor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event the Grantor
shall at its own expense: (i) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (ii) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. The Grantor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(a)(iv)
is of the essence hereof. Upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by the Grantor of such obligation;
(iv)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of the Grantor constituting
Collateral for application to the Secured Obligations as provided in Section 9.2
hereof;
(v)    Retain and apply any dividends, interest or distributions and securities
or other property to the Secured Obligations as provided in Section 9.2 hereof;
(vi)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and
(vii)    Without notice except as specified in Section 9.1(b) or as required by
law, sell, assign or grant a license to use the Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Administrative Agent may deem commercially reasonable.
(g)    The Administrative Agent or any other Secured Party may be the purchaser
of any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as
administrative agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) Business Days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that it would not be
commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree. If the proceeds of
any sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Administrative Agent, that the
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Administrative Agent hereunder.
(h)    The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.
(i)    Each Grantor hereby waives, to the fullest extent permitted by applicable
Law, notice of judicial hearing in connection with the Administrative Agent’s
taking possession or the Administrative Agent’s disposition of any of the
Collateral, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Grantor would otherwise have
under any Law, and each Grantor hereby further waives, to the fullest extent
permitted by applicable Law (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Section 9 except to the extent
resulting solely from the Administrative Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity or otherwise against such
Grantor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Grantor.
(j)    Each Grantor hereby waives demand, notice, protest, notice of acceptance
of this Agreement, notice of Credit Extensions, Collateral received or delivered
or any other action taken in reliance hereon and all other demands and notices
of any description.
(k)    The Administrative Agent shall have no obligation to marshal any of the
Collateral. To the maximum extent permitted by Law, each Grantor hereby agrees
that it will not invoke any law relating to the marshalling of collateral and
hereby irrevocably waives the benefit of all such laws.
(l)    To the extent that any Law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Administrative Agent
(a) to fail to incur expenses reasonably deemed significant by the Admnistrative
Agent to prepare Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other Law, to fail to
obtain consents for Governmental Authorities or third parties for the collection
or disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Grantors, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim or modify disposition
warranties, (k) to purchase insurance or credit enhancements to insure the
Administrative Agent against risks of loss, collection or disposition of
Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 9.1(g) is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would fulfill the Administrative Agent’s duties under the UCC or other
applicable Law in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed to fail to fulfill such duties solely on account of not being
indicated in this Section 9.1(g). Without limiting the foregoing, nothing
contained in this Section 9.1(g) shall be construed to grant any rights to any
Grantor or to impose any duties on the Administrative Agent that would not have
been granted or imposed by this Agreement or by Law in the absence of this
Section 9.1(g).
9.2    Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Administrative Agent in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall he applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, in accordance with the Credit
Agreement.
9.3    Sales on Credit. If Administrative Agent sells any of the Collateral upon
credit, the relevant Grantor will be credited only with payments actually made
by purchaser and received by Administrative Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantor shall be credited
with proceeds of the sale.
9.4    Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws, the Administrative Agent
may be compelled, with respect to any sale of all or any part of the Investment
Related Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Administrative Agent shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Administrative Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Administrative Agent all
such information as the Administrative Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Administrative Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
9.5    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Administrative Agent, to the
extent assignable and otherwise permitted pursuant to the applicable Trademark
License, Patent License, Copyright License or Trade Secret License, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks, to use, assign, license or
sublicense any of the Intellectual Property included in the Collateral now owned
or hereafter acquired, developed or created by such Grantor, wherever the same
may be located. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.
9.6    Intellectual Property.
(a)    Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:
(viii)    the Administrative Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Administrative Agent or otherwise, acting under the direction of
the Required Lenders, to enforce any Intellectual Property rights of such
Grantor included in the Collateral, in which event such Grantor shall, at the
request of the Administrative Agent, do any and all lawful acts and execute any
and all documents required by the Administrative Agent in aid of such
enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent as provided in Section 12 hereof in
connection with the exercise of its rights under this Section 9.6, and, to the
extent that the Administrative Agent shall elect not to bring suit to enforce
any Intellectual Property rights included in the Collateral as provided in this
Section 9.6, each Grantor agrees to use all reasonable measures, whether by
action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property included in the Collateral by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing, misappropriating, diluting or otherwise violating as shall
be necessary to prevent such infringement, misappropriation, dilution or other
violation;
(ix)    upon written demand from the Administrative Agent acting under the
direction of the Required Lenders, each Grantor shall grant, assign, convey or
otherwise transfer to the Administrative Agent or such Administrative Agent’s
designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Administrative Agent such documents as are necessary or appropriate to
carry out the intent and purposes of this Agreement;
(x)    each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Administrative Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property included in the Collateral;
(xi)    within five (5) Business Days after written notice from the
Administrative Agent, each Grantor shall make available to the Administrative
Agent, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ on the date of such Event of Default as the
Administrative Agent may reasonably designate, by name, title or job
responsibility, to permit such Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold or delivered by such
Grantor under or in connection with any Trademarks or Trademark Licenses, such
persons to be available to perform their prior functions on the Administrative
Agent’s behalf and to be compensated by the Administrative Agent at such
Grantor’s expense on a per diem, pro-rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default;
and
(xii)    the Administrative Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of any Intellectual Property of such Grantor
included in the Collateral, of the existence of the security interest created
herein, to direct such obligors to make payment of all such amounts directly to
the Administrative Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;
(1)
all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement) to be
held as cash Collateral and applied as provided by Section 9.7 hereof; and

(2)
Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

(b)    If (1) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (1) no
other Event of Default shall have occurred and be continuing, (1) an assignment
or other transfer to the Administrative Agent of any rights, title and interests
in and to any Intellectual Property of such Grantor shall have been previously
made and shall have become absolute and effective, and (1) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Grantor, the Administrative Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the
Administrative Agent as aforesaid, subject to any disposition thereof that may
have been made by the Administrative Agent; provided, after giving effect to
such reassignment, the Administrative Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Administrative Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of the Administrative Agent and the
Secured Parties.
9.7    Cash Proceeds; Deposit Accounts.
(a)    If any Event of Default shall have occurred and be continuing, in
addition to the rights of the Administrative Agent specified in Section 6.5 with
respect to payments of Receivables, upon request of the Administrative Agent,
all proceeds of any Collateral received by any Grantor consisting of cash,
checks and other near-cash items (collectively, “Cash Proceeds”) shall be held
by such Grantor in trust for the Administrative Agent, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if required)
and held by the Administrative Agent. Any Cash Proceeds received by the
Administrative Agent (whether from a Grantor or otherwise) may, in the sole
discretion of the Administrative Agent, (A) be held by the Administrative Agent
for the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations (whether matured or unmatured) and/or (B) then or at any
time thereafter may be applied by the Administrative Agent against the Secured
Obligations then due and owing.
(b)    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Administrative Agent.
SECTION 10.
COLLATERAL AGENT.

The Administrative Agent has been appointed to act as collateral agent hereunder
by Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties appoint the Administrative Agent to act as collateral agent hereunder.
The Administrative Agent shall be obligated, and shall have the right hereunder,
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement. In furtherance of the foregoing provisions of this Section,
each Secured Party, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Administrative Agent for
the benefit of Secured Parties in accordance with the terms of this Section. The
provisions of the Credit Agreement relating to the Administrative Agent
including the provisions relating to resignation or removal of the
Administrative Agent and the powers and duties and immunities of the
Administrative Agent are incorporated herein by this reference and shall survive
any termination of the Credit Agreement. The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith.
SECTION 11.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than inchoate indemnification Obligations), the cancellation
or termination of the Commitments and the cancellation, expiration, posting of
backstop letters of credit or cash collateralization of all outstanding Letters
of Credit satisfactory to the issuer(s) of such Letters of Credit, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than inchoate indemnification
Obligations), the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. Upon a Grantor becoming a Non-Recourse Subsidiary
in a transaction described in Section 6.13 of the Credit Agreement, the security
interests granted by such Grantor hereby shall automatically terminate hereunder
and of record and all rights to the Collateral of such Grantor shall revert to
such Grantor. If approved, authorized or ratified in writing by the Required
Lenders (subject to Section 10.01 of the Credit Agreement), or if approved by
the Administrative Agent in connection with the sale of property subject to a
Lien hereunder as part of or in connection with any Disposition permitted under
the Credit Agreement, the applicable security interest granted hereby in such
assets in respect of which a lien release was so approved, authorized or
ratified shall automatically terminate hereunder and of record and all rights to
the applicable Collateral shall revert to the Grantors. Upon any such
termination the Administrative Agent shall, at the Grantors’ expense, execute
and deliver to the Grantors or otherwise authorize the filing of such documents
as the Grantors shall reasonably request, including financing statement
amendments to evidence such termination. Upon any Disposition of property
permitted by the Credit Agreement, the Liens granted herein shall be deemed to
be automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The
Administrative Agent shall, at the applicable Grantor’s expense, execute and
deliver or otherwise authorize the filing of such documents as such Grantor
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, including financing statement amendments to evidence such
release.
SECTION 12.
STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM.

The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duly as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.04 of the Credit Agreement.
SECTION 13.
MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.02 of the Credit Agreement. No failure or delay on
the part of the Administrative Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Administrative Agent and the Grantors and their
respective successors and assigns. No Grantor shall, without the prior written
consent of the Administrative Agent given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement and
the other Loan Documents embody the entire agreement and understanding between
the Grantors and the Administrative Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “GOVERNING LAW;
JURISDICTION; ETC.” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.



NYI-4560690v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
SUNEDISON INC., as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
EVP & CFO



SUNEDISON HOLDINGS CORPORATION, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 



SUNEDISON INTERNATIONAL, INC., as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 





MEMC PASADENA, INC., as Grantor
By:
/s/ Brian Wuebbels
 
Name: Brian Wuebbels
 
 
Title:
 




Signature Page to Pledge and Security Agreement
NYI-4560690v8

--------------------------------------------------------------------------------




ENFLEX CORPORATION, as Grantor
By:
/s/ Brian Wuebbels
 
Name: Brian Wuebbels
 
 
Title:
 



FOTOWATIO RENEWABLE VENTURES, Inc., as Grantor
By:
/s/ Brian Wuebbels
 
Name: Brian Wuebbels
 
 
Title:
 



NVT, LLC, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 



SOLAICX, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 



SUN EDISON LLC, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 




Signature Page to Pledge and Security Agreement
NYI-4560690v8

--------------------------------------------------------------------------------




SUNEDISON CANADA, LLC, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 



SUNEDISON INTERNATIONAL, LLC, as Grantor
By:
/s/ Brian Wuebbels
 
Name:
Brian Wuebbels
 
Title:
 



DEUTSCHE BANK AG NEW YORK BRANCH, not in its individual capacity but solely as
Administrative Agent
By:
/s/ Everardus J. Rozing
 
Name:
Everardus J. Rozing
 
Title:
Vice President
 
 
 
By:
 
/s/ Christina LaMonaca
 
Name:
Christina LaMonaca
 
Title:
Assistant Vice President
 
 
 








Signature Page to Pledge and Security Agreement
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT
PLEDGE SUPPLEMENT
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of December [__], 2013 (as it may be
from time to time amended, restated, modified or supplemented, the “Security
Agreement”), among SunEdison, Inc. a Delaware corporation, the other Grantors
named therein, and Deutsche Bank AG New York Branch, as the Administrative
Agent. Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.
Grantor hereby confirms the grant to the Administrative Agent set forth in the
Security Agreement of, and does hereby grant to the Administrative Agent, a
security interest in all of Grantor’s right, title and interest in, to and under
all Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.
THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
[NAME OF GRANTOR]



By:    
Name:
Title:



NYI-4560690v8

--------------------------------------------------------------------------------






SUPPLEMENT TO SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
GENERAL INFORMATION
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

Full Legal 
Name
Type of 
Organization
Jurisdiction of Organization
Chief Executive Office/Sole Place of Business
Organization I.D.#
 
 
 
 
 



(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:
Full Legal Name
Trade Name or Fictitious Business Name



(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

Grantor
Date of Change
Description of Change




EXHIBIT A-2
NYI-4560690v8

--------------------------------------------------------------------------------






SUPPLEMENT TO SCHEDULE 5.2
TO PLEDGE AND SECURITY AGREEMENT
COLLATERAL IDENTIFICATION


 
I. INVESTMENT RELATED PROPERTY
(A)
Pledged Stock:
Grantor
Stock
Issuer
Class of
Stock
Certificated
(Y/N)
Stock
Certificate
No.
Par
Value
No. of
Pledged
Stock
Percentage of Outstanding Stock of the Stock Issuer
 
 
 
 
 
 
 
 



 
Pledged LLC Interests:
Grantor
Limited
Liability
Company
Certificated
(Y/N)
Certificate No.
(if any)
No. of
Pledged
Units
Percentage of Outstanding LLC Interest of the Limited Liability Company
 
 
 
 
 
 



 
Pledged Partnership Interests:
Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
Certificated
(Y/N)
Certificate No.
(if any)
Percentage of Outstanding Partnership Interests of the Partnership
 
 
 
 
 
 




EXHIBIT A-3
NYI-4560690v8

--------------------------------------------------------------------------------




 
Pledged Trust Interests:
Grantor
Trust
Class of Trust Interests
Certificated
(Y/N)
Certificate No.
(if any)
Percentage of Outstanding Trust Interests of the Trust
 
 
 
 
 
 



 
Pledged Debt:
Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
 
 
 
 
 
 



 
Securities Account:
 
Grantor
Share of Securities Intermediary
Account Number
Account Name
 
 
 
 



 
Deposit Accounts:
 
Grantor
Name of Depositary Bank
Account Number
Account Name
 
 
 
 



 
Commodities Accounts:
 
Grantor
Name of Commodities Intermediary
Account Number
Account Name
 
 
 
 

(B)

EXHIBIT A-4
NYI-4560690v8

--------------------------------------------------------------------------------




Grantor
Date of Acquisition
Description of Acquisition
 
 
 



II. INTELLECTUAL PROPERTY
 
   (A)
Copyrights
Grantor
Jurisdiction
Title of Work
Registration Number
(if any)
Registration Date (if any)
 
 
 
 
 



   (B)
Copyright Licenses
Grantor
Description of Copyright License
Registration Number
(if any) of underlying Copyright
Name of Licensor
 
 
 
 



   (C)
Patents
Grantor
Jurisdiction
Title of Patent
Patent Number/(Application Number)
Issue Date/
(Filing Date)
 
 
 
 
 



   (D)
Patent Licenses
Grantor
Description of Patent License
Patent Number of underlying Patent
Name of Licensor
 
 
 
 




EXHIBIT A-5
NYI-4560690v8

--------------------------------------------------------------------------------




   (E)
Trademarks
Grantor
Jurisdiction
Trademark
Registration Number/(Serial Number)
Registration Date/(Filing Date)
 
 
 
 
 



   (F)
Patent Licenses
Grantor
Description of Trademark License
Registration Number of underlying Trademark
Name of Licensor
 
 
 
 



(G) Trade Secret Licenses


III. COMMERCIAL TORT CLAIMS
Grantor
Commercial Tort Claims





IV. LETTER OF CREDIT RIGHTS
Grantor
Description of Letters of Credit





V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL
Grantor
Description of Property
Name and Address of Third Party





VI. MATERIAL CONTRACTS
Grantor
Description of Material Contract




EXHIBIT A-6
NYI-4560690v8

--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 5.5 TO PLEDGE AND SECURITY AGREEMENT
Financing Statements:
Grantor        Filing Jurisdiction(s)
 

EXHIBIT A-7
NYI-4560690v8

--------------------------------------------------------------------------------




SUPPLEMENT TO SCHEDULE 5.5
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
Name of Grantor    Location of Equipment and Inventory



EXHIBIT A-8
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT
UNCERTIFICATED SECURITIES CONTROL AGREEMENT
This Uncertificated Securities Control Agreement dated as of [ ], 20[ ] among
[________] (the “Pledgor”), Deutsche Bank AG New York Branch, as Administrative
Agent (the “Administrative Agent”) and [________], a [________] [corporation]
(the “Issuer”). Capitalized terms used but not defined herein shall have the
meaning assigned in the Pledge and Security Agreement dated as of December [__],
2013, among the Pledgor, the other Grantors party thereto and the Administrative
Agent (the “Security Agreement”). All references herein to the “UCC” shall mean
the Uniform Commercial Code as in effect in the State of New York.
Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [__] shares of
the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer shall not
change the registered owner of the Pledged Shares without the prior written
consent of the Administrative Agent.
Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Administrative Agent relating to the Pledged Shares, the
Issuer shall comply with such instructions without further consent by the
Pledgor or any other person.
Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Administrative Agent:
(a)    It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating to the Pledged
Shares pursuant to which it has agreed to comply with instructions issued by
such other person; and
(b)    It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Administrative Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.
(c)    Except for the claims and interest of the Administrative Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Administrative Agent and the Pledgor thereof.
(d)    This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

EXHIBIT B-1
NYI-4560690v8

--------------------------------------------------------------------------------




Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.
Section 6. Voting Rights. Until such time as the Administrative Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.
Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.
Section 8. Indemnification of Issuer. The Pledgor and the Administrative Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Administrative Agent arising from the terms of this Agreement
and the compliance of the Issuer with the terms hereof, except to the extent
that such liabilities arise from the Issuer’s negligence and (b) the Pledgor,
its successors and assigns shall at all times indemnify and save harmless the
Issuer from and against any and all claims, actions and suits of others arising
out of the terms of this Agreement or the compliance of the Issuer with the
terms hereof, except to the extent that such arises from the Issuer’s
negligence, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Agreement.
Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been property given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.


Pledgor:
[Name and Address of Pledgor]
 
Attention: [________]
 
Telecopier: [________]
 
 
Administrative Agent:
[Name and Address of Administrative Agent]
 
Attention: [________]
 
Telecopier: [________]
 
 
Issuer:
[Insert Name and Address of Issuer]
 
Attention: [________]
 
Telecopier: [________]


EXHIBIT B-2
NYI-4560690v8

--------------------------------------------------------------------------------






Any party may change its address for notices in the manner set forth above.
Section 10. Termination. The obligations of the Issuer to the Administrative
Agent pursuant to this Control Agreement shall continue in effect until the
security interests of the Administrative Agent in the Pledged Shares have been
terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Issuer of such termination in writing. The
Administrative Agent agrees to provide Notice of Termination in substantially
the form of Exhibit A hereto to the Issuer upon the request of the Pledgor on or
after the termination of the Administrative Agent’s security interest in the
Pledged Shares pursuant to the terms of the Security Agreement. The termination
of this Control Agreement shall not terminate the Pledged Shares or alter the
obligations of the Issuer to the Pledgor pursuant to any other agreement with
respect to the Pledged Shares.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

EXHIBIT B-3
NYI-4560690v8

--------------------------------------------------------------------------------




 
[NAME OF PLEDGOR],
as Pledgor
By:     
Name:
Title:


 
DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but solely as Administrative Agent
By:     
Name:
Title:
By:     
Name:
Title:


 
[NAME OF ISSUER],
as Issuer
By:     
Name:
Title:






EXHIBIT B-4
NYI-4560690v8

--------------------------------------------------------------------------------








Exhibit A
[Letterhead of Administrative Agent]

[Date]
[Name and Address of Issuer]
Attention: [________
Re: Termination of Control Agreement
You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) (the “Agreement”) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to Pledged Shares (as defined in the Agreement) from the
Pledgor. This notice terminates any obligations you may have to the undersigned
with respect to the Pledged Shares, however nothing contained in this notice
shall alter any obligations which you may otherwise owe to the Pledgor pursuant
to any other agreement.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.
 
Very truly yours,
Deutsche Bank AG New York Branch,
not in its individual capacity, but solely as Administrative Agent
By:     
Name:
Title:
By:     
Name:
Title:






EXHIBIT B-5
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT
SECURITIES ACCOUNT CONTROL AGREEMENT
This Securities Account Control Agreement dated as of [________], 20[__] (this
“Agreement”) among [________] (the “Debtor”), Deutsche Bank AG New York Branch,
as Administrative Agent (the “Administrative Agent”) and [________], in its
capacity as a “securities intermediary” as defined in Section 8-102 of the UCC
(in such capacity, the “Securities Intermediary”). Capitalized terms used but
not defined herein shall have the meaning assigned thereto in the Pledge and
Security Agreement, dated as of December [__], 2013, among the Debtor, the other
Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).
All references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.
Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:
(a)    The Securities Intermediary has established account number [IDENTIFY
ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account
and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the Administrative Agent;
(b)    All securities or other property underlying any financial assets credited
to the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;
(c)    All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and
(d)    The Securities Account is a “securities account” within the meaning of
Section 8- 501 of the UCC.
Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including any investment property, financial
asset, security, instrument, general intangible or cash) credited to the
Securities Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.
Section 3. Control of the Securities Account. The Administrative Agent shall at
all times have “control” (as defined in Section 8-106 of the UCC) of the
Securities Account; provided that

EXHIBIT C-1
NYI-4560690v8

--------------------------------------------------------------------------------




unless and until delivery by the Administrative Agent of a Notice of Sole
Control pursuant to Section 8(a) hereof, the Debtor shall have the right to
write checks against and make withdrawals and transfers of amounts in the
Securities Account. If at any time the Securities Intermediary shall receive any
order from the Administrative Agent directing transfer or redemption of any
financial asset relating to the Securities Account, the Securities Intermediary
shall comply with such entitlement order without further consent by the Debtor
or any other person. If the Debtor is otherwise entitled to issue entitlement
orders and such orders conflict with any entitlement order issued by the
Administrative Agent, the Securities Intermediary shall follow the orders issued
by the Administrative Agent.
Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Administrative Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Administrative Agent
(except that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.
Section 6. Conflict with Other Agreements.
(a)    In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;
(b)    No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;
(c)    The Securities Intermediary hereby confirms and agrees that:
(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;
(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

EXHIBIT C-2
NYI-4560690v8

--------------------------------------------------------------------------------




(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Administrative Agent
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.
Section 7. Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto. If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the
Administrative Agent and the Debtor thereof.
Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
(a)    Notice of Sole Control. If at any time the Administrative Agent delivers
to the Securities Intermediary a Notice of Sole Control in substantially the
form set forth in Exhibit A hereto, the Securities Intermediary agrees that
after receipt of such notice, it will take all instruction with respect to the
Securities Account solely from the Administrative Agent.
(b)    Voting and Other Rights. Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account and with respect to
all other matters pertaining to the Securities Account except as may be
otherwise limited herein.
(c)    Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Administrative Agent, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.
(d)    Statements and Confirmations. The Securities Intermediary will promptly
send copies of all statements, confirmations and other correspondence concerning
the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Administrative Agent at the address
for each set forth in Section 12 of this Agreement.
(e)    Tax Reporting. All items of income, gain, expense and loss recognized in
the Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.
Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

EXHIBIT C-3
NYI-4560690v8

--------------------------------------------------------------------------------




(a)    The Securities Account has been established as set forth in Section 1
above and such Securities Account will be maintained in the manner set forth
herein until termination of this Agreement; and
(b)    This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
Section 10. Indemnification of Securities Intermediary. The Debtor and the
Administrative Agent hereby agree that (a) the Securities Intermediary is
released from any and all liabilities to the Debtor and the Administrative Agent
arising from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s negligence and (b) the Debtor, its
successors and assigns shall at all times indemnify and save harmless the
Securities Intermediary from and against any and all claims, actions and suits
of others arising out of the terms of this Agreement or the compliance of the
Securities Intermediary with the terms hereof, except to the extent that such
arises from the Securities Intermediary’s negligence, and from and against any
and all liabilities, losses, damages, costs, charges, counsel fees and other
expenses of every nature and character arising by reason of the same, until the
termination of this Agreement.
Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Securities
Intermediary and by sending written notice of such assignment to the Debtor.
Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.


Debtor:
[Name and Address of Debtor]
 
Attention: [________]
 
Telecopier: [________]
 
 
Administrative Agent:
Deutsche Bank AG New York Branch
 
Attention: [________]
 
Telecopier: [________]
 
 
Securities Intermediary:
[Name and Address of Securities Intermediary]
 
Attention: [________]
 
Telecopier: [________]
 
 


EXHIBIT C-4
NYI-4560690v8

--------------------------------------------------------------------------------






Any party may change its address for notices in the manner set forth above.
Section 13. Termination. The obligations of the Securities Intermediary to the
Administrative Agent pursuant to this Agreement shall continue in effect until
the security interest of the Administrative Agent in the Securities Account has
been terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Securities Intermediary of such
termination in writing. The Administrative Agent agrees to provide Notice of
Termination in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
Administrative Agent’s security interest in the Securities Account pursuant to
the terms of the Security Agreement. The termination of this Agreement shall not
terminate the Securities Account or alter the obligations of the Securities
Intermediary to the Debtor pursuant to any other agreement with respect to the
Securities Account.
Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

EXHIBIT C-5
NYI-4560690v8

--------------------------------------------------------------------------------




 
[DEBTOR],
as Debtor
By:    
Name:
Title:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but solely as Administrative Agent


By:     
Name:
Title:
By:     
Name:
Title:
 
[NAME OF SECURITIES INTERMEDIARY] 
as Securities Intermediary


By:     
Name:
Title:


EXHIBIT C-6
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT
[Letterhead of Administrative Agent]
[Date]
[Name and Address of Securities Intermediary]
Attention: [_______]
Re: Notice of Sole Control
Ladies and Gentlemen:
As referenced in the Securities Account Control Agreement dated as of [_______],
20[__] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over
securities account number [_______] (the “Securities Account”) and all financial
assets credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Securities Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 
Very truly yours,
Deutsche Bank AG New York Branch, not in its individual capacity, but solely as
Administrative Agent
By:     
Name:
Title:



cc: [Name of Debtor]
 

EXHIBIT C-7
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT
Permitted Investments

EXHIBIT C-8
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT
[Letterhead of the Administrative Agent]

[Date]
[Name and Address of Securities Intermediary]
Attention: [________]
Re: Termination of Securities Account Control Agreement
You are hereby notified that the Securities Account Control Agreement dated as
of [________], 20[__] among you, [Name of Debtor] (the “Debtor”) and the
undersigned (a copy of which is attached) (the “Agreement”) is terminated and
you have no further obligations to the undersigned pursuant to such Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s) [________] from
the Debtor. This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 
Very truly yours,
Deutsche Bank AG New York Branch,
not in its individual capacity but solely as Administrative Agent
By:     
Name:
Title:





EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT
DEPOSIT ACCOUNT CONTROL AGREEMENT
This Deposit Account Control Agreement dated as of [________], 20[__] (this
“Agreement”) among [________] (the “Debtor”), Deutsche Bank AG New York Branch,
as Administrative Agent (the “Administrative Agent”) and [________], in its
capacity as a “bank” as defined in Section 9-102 of the UCC (in such capacity,
the “Financial Institution”). Capitalized terms used but not defined herein
shall have the meaning assigned thereto in the Pledge and Security Agreement,
dated as of December [__], 2013, among the Debtor, the other Grantors party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”). All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.
Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:
(a)    The Financial Institution has established account number [IDENTIFY
ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account
and any successor account, the “Deposit Account”) and the Financial Institution
shall not change the name or account number of the Deposit Account without the
prior written consent of the Administrative Agent and, prior to delivery of a
Notice of Sole Control in substantially the form set forth in Exhibit A hereto,
the Debtor; and
(b)    The Deposit Account is a “deposit account” within the meaning of Section
9- 102(a)(29)of the UCC.
Section 2. Control of the Deposit Account. The Administrative Agent shall at all
times have “control” (as defined in Section 8-106 of the UCC) of the Deposit
Account; provided that unless and until delivery by the Administrative Agent of
a Notice of Sole Control pursuant to Section 7(a) hereof, the Debtor shall have
the right to write checks against and make withdrawals and transfers of amounts
in the Deposit Account. If at any time the Financial Institution shall receive
any instructions originated by the Administrative Agent directing the
disposition of funds in the Deposit Account, the Financial Institution shall
comply with such instructions without further consent by the Debtor or any other
person. The Financial Institution hereby acknowledges that it has received
notice of the security interest of the Administrative Agent in the Deposit
Account and hereby acknowledges and consents to such lien. If the Debtor is
otherwise entitled to issue instructions and such instructions conflict with any
instructions issued the Administrative Agent, the Financial Institution shall
follow the instructions issued by the Administrative Agent.
Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Administrative
Agent. Money and other items credited to the Deposit Account will not be subject
to deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Administrative Agent (except that the Financial Institution may
set off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).
Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.
Section 5. Conflict with Other Agreements.
(a)    In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;
(b)    No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and
(c)    The Financial Institution hereby confirms and agrees that:
(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other than ________    ];
and
(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.
Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the
Administrative Agent and the Debtor thereof.
Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:
(a)    Notice of Sole Control. If at any time the Administrative Agent delivers
to the Financial Institution a Notice of Sole Control in substantially the form
set forth in Exhibit A hereto, the Financial Institution agrees that after
receipt of such notice, it will take all instruction with respect to the Deposit
Account solely from the Administrative Agent.
(b)    Statements and Confirmations. The Financial Institution will promptly
send copies of all statements, confirmations and other correspondence concerning
the Deposit Account simultaneously to each of the Debtor and the Administrative
Agent at the address for each set forth in Section 11 of this Agreement; and
(c)    Tax Reporting. All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.
(d)    Prior to Notice of Sole Control. Until such time as the Financial
Institution receives a Notice of Sole Control pursuant to subsection (a) of this
Section 7, the Debtor may operate and transact business through the Deposit
Account in its normal fashion, including making withdrawals from the Deposit
Account.
Section 8. Representations, Warranties and Covenants of the Financial
Institution.
The Financial Institution hereby makes the following representations, warranties
and covenants:
(a)    The Deposit Account has been established as set forth in Section 1 and
such Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and
(b)    This Agreement is the valid and legally binding obligation of the
Financial Institution.
Section 9. Indemnification of Financial Institution. The Debtor and the
Administrative Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Administrative Agent arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.
Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Financial
Institution and by sending written notice of such assignment to the Debtor.
Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been property given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
Debtor:
[Name and Address of Debtor]
 
Attention: [________]
 
Telecopier: [________]
 
 
Administrative Agent:
Deutsche Bank AG New York Branch
 
Attention: [________]
 
Telecopier: [________]
 
 
Financial Institution:
[Name and Address of Financial Institution]
 
Attention: [________]
 
Telecopier: [________]



Any party may change its address for notices in the manner set forth above.
Section 12. Termination. The obligations of the Financial Institution to the
Administrative Agent pursuant to this Agreement shall continue in effect until
the security interest of the Administrative Agent in the Deposit Account has
been terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Financial Institution of such termination
in writing. The Administrative Agent agrees to provide Notice of Termination in
substantially the form of Exhibit A hereto to the Financial Institution upon the
request of the Debtor on or after the termination of the Administrative Agent’s
security interest in the Deposit Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Deposit
Account or alter the obligations of the Financial Institution to the Debtor
pursuant to any other agreement with respect to the Deposit Account.
Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.
 
[DEBTOR],
as Debtor
By:    
Name:
Title:
 
DEUTSCHE BANK AG NEW YORK BRANCH,  
not in its individual capacity, but solely as Administrative Agent


By:     
Name:
Title:
By:     
Name:
Title:
 
[NAME OF FINANCIAL INSTITUTION], 
as Financial Institution


By:     
Name:
Title:



EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT
[Letterhead of the Administrative Agent]

[Date]
[Name and Address of Financial Institution]
Attention: [________]
Re: Notice of Sole Control
Ladies and Gentlemen:
As referenced in the Deposit Account Control Agreement dated as of [________],
20[__] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number [________] (the “Deposit Account”) and all financial assets
credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 
Very truly yours,
Deutsche Bank AG New York Branch,
not in its individual capacity, but solely as Administrative Agent
By:     
Name:
Title:
By:     
Name:
Title:



cc: [Name of Debtor]
EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT
[Letterhead of the Administrative Agent]

[Date]
[Name and Address of Securities Intermediary]
Attention: [________]
Re: Termination of Deposit Account Control Agreement
You are hereby notified that the Deposit Account Control Agreement dated as of
[________], 20[__] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached) (the “Agreement”) is terminated and
you have no further obligations to the undersigned pursuant to such Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s) [________] from
the Debtor. This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 
Very truly yours,
Deutsche Bank AG New York Branch,
not in its individual capacity, but solely as Administrative Agent
By:     
Name:
Title:
By:     
Name:
Title:





EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT
FORM OF TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of [________], 20[_] (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Deutsche Bank AG New
York Branch, as Administrative Agent(the “Administrative Agent”).
WHEREAS, the Grantors are party to that certain Pledge and Security Agreement
dated as of December [__], 2013 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) among each of
the Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:
SECTION 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.
SECTION 2. Grant of Security Interest in Trademark Collateral
SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now or hereafter existing or in which
such Grantor now has or hereafter acquires an interest and wherever the same may
be located (collectively, the “Trademark Collateral”):
all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing: (i)
all registrations and applications therefor including the registrations and
applications listed or required to be listed in Schedule A attached hereto (as
such schedule may be amended or supplemented from time to time), (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing, (iv)
the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.
SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.
SECTION 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Pledge and Security Agreement, the provisions of the Pledge and
Security Agreement shall control unless the Administrative Agent shall determine
otherwise.
SECTION 4. Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
SECTION 5. Counterparts
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.


 
[NAME OF GRANTOR]
By:    
   Name: 




STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.
 
      
Notary Public
 
[NAME OF GRANTOR]
By:    
   Name: 






STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.
[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but solely as Administrative Agent


By: ___________________________
Name:
Title:


By: ___________________________
Name:
Title:


SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT


TRADEMARK REGISTRATIONS AND APPLICATIONS


Mark
Serial No.
Filing Date
Registration No.
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


EXHIBIT F
TO PLEDGE AND SECURITY AGREEMENT
FORM OF PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [________], 20[_] (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Deutsche Bank AG New
York Branch, as Administrative Agent(the “Administrative Agent”).
WHEREAS, the Grantors are party to that certain Pledge and Security Agreement
dated as of December [__], 2013 (as it may be amended, restated or otherwise
modified from time to time, the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:
SECTION. 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.
SECTION 2. Grant of Security Interest
Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now or hereafter existing or in which such Grantor now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Patent Collateral”):
all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including: (i) each patent and patent application listed or required to be
listed in Schedule A attached hereto (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all patentable inventions and improvements thereto, (iv) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.
SECTION 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Administrative Agent shall determine otherwise.
SECTION 4. Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
SECTION 5. Counterparts
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.


 
[NAME OF GRANTOR]
By:    
   Name: 




STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.
 
      
Notary Public
 
[NAME OF GRANTOR]
By:    
   Name: 






STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.
[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but solely as Administrative Agent


By: ___________________________
Name:
Title:


By: ___________________________
Name:
Title:
SCHEDULE A
to
PATENT SECURITY AGREEMENT


PATENTS AND PATENT APPLICATIONS


Title
Application No.
Filing Date
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 





EXHIBIT C-9
NYI-4560690v8

--------------------------------------------------------------------------------




EXHIBIT G
TO PLEDGE AND SECURITY AGREEMENT
FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [________], 20[_] (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Deutsche Bank AG New
York Branch, as Administrative Agent(the “Administrative Agent”).
WHEREAS, the Grantors are party to that certain Pledge and Security Agreement
dated as of December [__], 2013, (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) between each
of the Grantors and the other grantors party thereto and the Administrative
Agent pursuant to which the Grantors granted a security interest to the
Administrative Agent in the Copyright Collateral (as defined below) and are
required to execute and deliver this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:
SECTION 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.
SECTION 2. Grant of Security Interest
Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now or hereafter existing or in which such Grantor now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Copyright Collateral”):
(a)    all United States, and foreign copyrights (whether or not the underlying
works of authorship have been published), including but not limited to
copyrights in software and all rights in and to databases, all designs
(including but not limited to industrial designs, Protected Designs within the
meaning of 17 U.S.C. 1301 et seq. and community designs), and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, as well as all moral rights, reversionary interests, and
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including the registrations and
applications listed or required to be listed in Schedule A attached hereto (as
such schedule may be amended or supplemented from time to time), (ii) all
extensions and renewals thereof, (iii) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof,

EXHIBIT G-1
NYI-4560690v8

--------------------------------------------------------------------------------




(iv) all Proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and
(b)    any and all agreements, licenses and covenants providing for the granting
of any right in or to any Copyright providing for a covenant not to sue for
infringement or other violation of any Copyright (whether such Grantor is a
licensee or licensor).
SECTION 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Pledge and Security Agreement
shall control unless the Administrative Agent shall determine otherwise.
SECTION 4. Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
SECTION 5. Counterparts
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]
 

EXHIBIT G-2
NYI-4560690v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.


 
[NAME OF GRANTOR]
By:    
   Name: 




STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.
 
      
Notary Public
 
[NAME OF GRANTOR]
By:    
   Name: 






STATE OF             )
                ) ss.
COUNTY OF             )
On this ____ day of ____________, ____ before me personally appeared _________,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of __________________, who being by me duly
sworn did depose and say that he/she is an authorized officer of said
corporation, that the said instrument was signed on behalf of said corporation
as authorized by its Board of Directors and that he/she acknowledged said
instrument to be the free act and deed of said corporation.

EXHIBIT G-3
NYI-4560690v8

--------------------------------------------------------------------------------




[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
Accepted and Agreed:
DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but solely as Administrative Agent


By: ___________________________
Name:
Title:


By: ___________________________
Name:
Title:



EXHIBIT G-4
NYI-4560690v8

--------------------------------------------------------------------------------




SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT


COPYRIGHT REGISTRATIONS AND PATENT APPLICATIONS
Title
Application No.
Filing Date
Registration No.
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




EXCLUSIVE COPYRIGHT LICENSES


Description of Copyright License
Name of Licensor
Registration Number of underlying Copyright
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






EXHIBIT G-5
NYI-4560690v8

--------------------------------------------------------------------------------







NYI-4560690v8